Olivo v Nazario (2017 NY Slip Op 07559)





Olivo v Nazario


2017 NY Slip Op 07559


Decided on October 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2017

Acosta, P.J., Manzanet-Daniels, Gische, Kapnick, Kahn, JJ.


4872N 300125/12

[*1] Rafael Olivo, Plaintiff-Respondent,
vChristine Nazario, et al., Defendants, New York City Housing Authority, Defendant-Appellant.


Wilson, Elser, Moskowitz, Edelman & Dicker LLP, New York (Patrick J. Lawless of counsel), for appellant.
Ginsberg & Bianco, LLP, Smithtown (Beth S. Gereg of counsel), for respondent.

Order, Supreme Court, Bronx County (Ben R. Barbato, J.), entered January 26, 2017, which denied the motion of defendant New York City Housing Authority (NYCHA) to strike plaintiff's supplemental bill of particulars and preclude his expert, unanimously modified, on the law and the facts, to permit limited discovery on newly specified claims of future surgery, and otherwise affirmed, without costs.
Plaintiff's supplemental bill of particulars did not claim new injuries, but sequelae of the original injuries pleaded
(see Spiegel v Gingrich, 74 AD3d 425, 427 [1st Dept 2010]; Maisonet v New York City Hous. Auth., 276 AD2d 260 [1st Dept [2000]; Villalona v Bronx-Lebanon Hosp. Ctr., 261 AD2d 185, 185 [1st Dept 1999]). However, given that a need for future surgeries had only previously been pleaded in the most vague and boilerplate terms, and his medical records showed no indication that future surgery would be necessary, discovery limited to those newly specified injuries is warranted (see Hartnett v City of New York, 139 AD3d 506 [1st Dept 2016]; Villalona, supra).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2017
CLERK